DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collison (US 2014/0319018 A1).
Regarding claims 1, 3, 6, and 17, Collison teaches an insulative shipping system comprising a container having interior surface bounding an interior volume; and a liner (120) disposed within the interior volume of the container and at least partially bounding a compartment configured to receive an item for shipping (see Fig. 1), the liner 
	Regarding claim 7, Collison teaches a container wherein the first sleeve disposed within the interior volume of the container has a U-shaped configuration (see Fig. 1).
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

8.	Claims 1, 3-11, 15-18, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz (US 2012/0279896 A1) in view of Jobe (US 9550618 B1).
Regarding claims 1, 3, 6, 8, 11, and 15-17, Lantz teaches an insulated shipping container comprising a container having interior surface bounding an interior volume; and a liner (26A-B) disposed within the interior volume of the container and at least partially bounding a compartment configured to receive an item for shipping (see Fig. 1), the liner comprising a first and second sleeve (28A/28C/30A; and 28B/28C/30B) comprised of a first paper material (see Par. 0040) and at least partially bounding a channel (Examiner considers a “channel” to be a space between two liner panels where the insulating pad 36 is placed), the first sleeve having an outside wall disposed toward the container and an opposing inside wall disposed toward the compartment configured to receive the item for shipping, the channel being disposed between the inside wall and the outside wall; and at least one insulation sheet (36) disposed within the channel of the first sleeve.  Lantz lacks teaching that the insulation sheet is made of a cellulose material having a plurality of recesses thereon.  Examiner the paperboard material of the sleeve to be more “rigid” than an insulative pad since insulative pads are usually made of soft recycled materials.
Jobe teaches a shipping container comprising an insulative sheet positioned within a channel (Col 5 lines 1-10) wherein said sheet comprises a stack of separate sheets (Col 11 line 64- Col 12 line 3) of cellulose material having a plurality of recesses formed thereon (see Figures 3C-3I; Examiner considers the folding creases 56 to be recesses).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to replace Lantz’s insulative pellets with 
Regarding claims 4-5, 9-10, 18, and 21-23, Lantz, as modified above, teaches an insulated shipping container comprising internal insulating sleeves (Lantz; 226A-B) made of paperboard further comprising a tab and a slot (Lantz; 72 and 228F) and cover flap (Lantz; 228C), the tab being received within the slot so as to secure the paperboard in a continuous loop that encircles the channel (Lantz; see Figures 11-13).  Examiner also considers the tab and slot engagements to guide in the facilitation of forming the container.  
	Regarding claim 7, Lantz, as modified above, teaches a container wherein the first sleeve disposed within the interior volume of the container has a U-shaped configuration (see Fig. 1).  Examiner considers the sleeve construction of panels 28A/28C/30A that forms a channel to be a “U-shape”.
9.	Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lantz in view of Jobe, as applied to Claim 1 above, in view of Crespo et al. (US 2011/0072847 A1; hereinafter Crespo).
.
Response to Arguments
10.	Applicant’s arguments, see Pages 7-9, filed 11/22/2021, with respect to the rejection(s) of claim(s) 1-3, 6-8, 11, and 15-17 under USC 102(a)(1)—in view of Jobe have been fully considered and are persuasive.  Jobe lacks a sleeve made of paperboard.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of USC 102(a)(1)—Collison; and USC 103(a)—Lantz in view of Jobe.
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734